Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

Response to Amendment
Claims 1-20, 26, 28, 36 and 38 have been canceled.
Claims 21, 27, 29-31, 37 and 39-40 have been amended.
Claims 41-44 are newly added.
Claims 21-25, 27, 29-35, 37 and 39-44 are pending.

Per Examiner’s Amendment
Claim 37 has been amended.

Claims 21-25, 27, 29-35, 37 and 39-44 are allowed.



Response to Arguments

I.	Applicant’s arguments, see AFCP Remarks filed 8/05/2021, with respect to the pending claims have been fully considered and are persuasive.  Therefore the previous rejection of the claims has been withdrawn.



Examiner’s Amendment
II.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Claim 37 (Examiner Amended). In line 1, replace “claim 36” with—claim 31—.



Allowance
III.	This communication warrants no examiner’s reason for allowance, as applicant’s reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of Applicant’s Remarks in light of the amendments filed 8/5/2021 and indicated allowable subject matter in the Final Rejection mailed 4/5/2021, point out  why the claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner’s reason for allowance is necessary (see MPEP 13202.14).  


Conclusion
IV.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D. SHINGLES whose telephone number is (571) 272-3888.  The examiner can normally be reached on Monday-Thursday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KRISTIE D SHINGLES/Primary Examiner, Art Unit 2448